Citation Nr: 0520045	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-03 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Central Arkansas Veterans 
Healthcare System in Little Rock, Arkansas


THE ISSUE

Entitlement to reimbursement for unauthorized medical 
expenses incurred at a private facility from June 12 to June 
14, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from October 1961 to October 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 decision of the Department of 
Veterans Affairs (VA) Central Arkansas Veterans Healthcare 
System (VAMC) in Little Rock, Arkansas.  In this decision, 
the VAMC granted entitlement to reimbursement for 
unauthorized medical expenses incurred at a private facility 
from June 10 to June 11, 2003.  However, reimbursement for 
unauthorized medical expenses for the period from June 12 to 
June 14, 2003 was denied.  The veteran appealed the denial of 
these latter expenses.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its letter of May 2004, the VAMC indicated that the 
unauthorized medical expenses from June 12 to June 14, 2003 
were denied on the basis that the veteran's condition had 
stabilized and that transfer to a VA facility was feasible.  
However, neither this letter nor the subsequent Statement of 
the Case (SOC) indicated whether a VA medical opinion had 
been obtained that determined this fact.  See Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995) (Held that in claims for 
reimbursement of unauthorized medical expenses a 
determination of a "medical emergency" is a medical 
question best answered by a healthcare professional); Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA adjudicators 
cannot base their decisions on their own unsubstantiated 
medical opinions.)  On remand, the VAMC must obtain a 
competent opinion from a healthcare professional on whether 
the veteran was stabilized on or after June 12, 2003 and 
could have feasibly been transferred to a VA facility.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

There is no record that the VAMC notified the veteran 
regarding VA's duty to assist him with his claim.  See 
Tinglum v. Principi, 18 Vet. App. 553 (Table) (2004) (Held 
that VCAA notification is required in cases addressing 
reimbursement for unauthorized medical expenses); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Such 
notification is required in cases dealing with reimbursement 
to unauthorized medical expenses.  

The file forwarded to the Board by the VAMC only contained 
records of adjudication of the issue on appeal.  The Board 
then requested the veteran's claims file available at the VA 
Regional Office (RO) in North Little Rock, Arkansas.  The 
veteran's complete claims file was forwarded to the Board.  A 
review of this file reveals that the veteran has appointed 
the American Legion as his accredited representative before 
VA.  There is no indication in the file from the VAMC that 
any comment or contentions were sought from the 
representative regarding this claim.  On remand, the American 
Legion should be given an opportunity to provide 
representation and arguments regarding this case, to include 
the submission of a VA Form 646 (Statement of Accredited 
Representative).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  Inform the veteran of (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for 
entitlement to reimbursement of 
unauthorized medical expenses; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) request or tell him to 
provide any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.  

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, make 
arrangements to obtain a medical opinion 
as to the following: 
a.)	At any period from June 12 to 
June 14, 2003, was the veteran's 
condition of such a nature that a 
prudent layperson would have 
reasonably expected that delay in 
seeking immediate medical 
attention would have been 
hazardous to life or health (this 
standard would be met if there 
was an emergency medical 
condition manifesting itself by 
acute symptoms of sufficient 
severity that a prudent layperson 
who possesses an average 
knowledge of health and medicine 
could reasonably expect the 
absence of treatment could result 
in placing the health of the 
individual in serious jeopardy, 
serious impairment to bodily 
functions, or serious dysfunction 
of any bodily organ)? 
Specifically determine for the 
record at what point in time this 
medical emergency began and 
ended, to include at what point 
in time the veteran's condition 
was stable and he could safely be 
transferred to a VA facility.

The file must be provided to the 
examiner.  

3.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained.  If any 
decision with respect to this claim 
remains adverse to the appellant, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC should specifically notify the 
veteran of the applicable law and 
regulations at 38 U.S.C.A. § 1725(a) 
(West 2002) and 38 C.F.R. §§ 17.1000-1008 
(2004).

4.  Provide the veteran's representative 
an opportunity to submit a VA Form 646 
addressing the issue on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until VA notifies him.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




